UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GREEN ENERGY LIVE, INC. (Exact name of registrant as specified in Charter Nevada 333-148661 33-1155965 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 1740 44th Street, Suite 5-230 Wyoming, MI49519-6443 (Address of Principal Executive Offices) (866) 460-7336 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yesx No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 13, 2008: 37,520,369 shares of common stock. GREEN ENERGY LIVE, INC. FORM 10-Q September 30, 2008 INDEX PART I—INTERIM FINANCIAL INFORMATION (Unaudited) Page Item 1. Interim Financial Statements (Unaudited) 2 Item 2. Management’s Discussion and Analysis of Financial Condition 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Control and Procedures 13 PART II OTHER INFORMATION Item 1 Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8-K 14 SIGNATURES ITEM 1. Financial Information GREEN ENERGY LIVE, INC. (A DEVELOPMENT STAGE ENTITY) BALANCE SHEETS ASSETS September 30, 2008 (Unaudited) December 31, 2007 (Audited) Current assets Cash and cash equivalents $ 2,589 $ 31,916 Other assets Equipment (net of accumulated depreciation of $8,498 in 2008 and $3,668 in 2007) 21,917 26,503 Deferred costs of developing patents 75,545 68,390 Prepaid expenses and other assets 14,271 24,359 Total assets $ 114,322 $ 151,168 LIABILITIES ANDSTOCKHOLDERS' (DEFICIT) EQUITY Current and total liabilities Accounts payable $ 283,263 $ 3,497 Commitments (Note 4) Stockholders' (Deficit) Equity Common stock, $0.0001 par value; 100,000,000 shares authorized, 37,432,149shares issued and outstanding (36,913,650as of 2007) 3,743 3,691 Additional paid-in capital 993,178 839,945 Deficit accumulated during the development stage (1,165,862 ) (695,965 ) Total stockholders' (deficit) equity (168,941 ) 147,671 Total liabilities and stockholders' (deficit) equity $ 114,322 $ 151,168 See accompanying notes. 2 GREEN ENERGY LIVE, INC. (A DEVELOPMENT STAGE ENTITY) STATEMENTS OF OPERATIONS (UNAUDITED) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, 2008 PERIOD FROM JANUARY 17, 2007 (DATE OF INCEPTION) TO SEPTEMBER 30, 2007 Cumulative PERIOD FROM JANUARY 17, 2007 (DATE OF INCEPTION) TO SEPTEMBER 30, 2008 2008 2007 Revenues Interest income $ - $ 8 $ 16 $ 24 $ 138 Expenses Consulting fees to shareholders 69,000 90,000 207,000 227,820 500,820 Contracted services to related parties (see notes 3 & 4) 36,000 176,934 132,000 176,934 308,934 Professional Fees 14,030 10,813 64,686 35,238 140,536 General and administrative 32,446 35,921 66,227 55,582 209,735 Loss on disposal of asset - 5,975 Total expenses 151,476 318,668 469,913 495,574 1,166,000 Net loss $ (151,476 ) $ (318,660 ) $ (469,897 ) $ (495,550 ) $ (1,165,862 ) Shares Outstanding 37,432,149 35,950,450 37,432,149 35,950,450 37,432,149 Weighted Average SharesOutstanding 37,272,401 35,176,892 37,074,553 34,490,463 35,873,518 Weighted Average Loss Per Share $ (0.00 ) $ (0.01 ) $ (0.01 ) $ (0.01 ) $ (0.03 ) See accompanying notes. 3 GREEN ENERGY LIVE, INC. (A DEVELOPMENT STAGE ENTITY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (UNAUDITED) Deficit Accumulated Total Additional During the Stockholders’ Common Stock Paid-in Development Equity Shares Amount Capital Stage (Deficit) Issuances of common stock for cash 35,460,450 $ 3,546 $ 401,179 $ - $ 404,725 Redemption of common stock (30,000 ) (3 ) (44,997 ) - (45,000 ) Issuances of common stock in exchange for consulting services 520,000 52 176,882 - 176,934 Net loss - - - (495,550 ) (495,550 ) Balances, September 30, 2007 35,950,450 3,595 533,064 (495,550 ) 41,109 Issuances of common stock for cash 963,200 96 306,881 - 306,977 Net loss - - - (200,415 ) (200,415 ) Balances, December 31, 2007 36,913,650 3,691 839,945 (695,965 ) 147,671 Issuances of common stock for cash 518,499 52 153,233 - 153,285 Net loss - - - (469,897 ) (469,897 ) Balances, September 30, 2008 37,432,149 $ 3,743 $ 993,178 $ (1,165,862 ) $ (168,941 ) See accompanying notes. 4 GREEN ENERGY LIVE, INC. (A DEVELOPMENT STAGE ENTITY) STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, 2008 For the period from January 17, 2007 (date of inception) to September 30, 2007 (Cumulative) For the period from January 17, 2007 (date of inception) to September 30, 2008 Cash flows from operating activities Net loss $ (469,897 ) $ (495,550 ) $ (1,165,862 ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation 4,830 2,022 8,550 Share-based payments - 176,934 176,934 Loss on disposal of equipment - - 5,975 Change in operating assets and liabilities which provided (used) cash Prepaid expenses and other assets 10,088 - (14,271 ) Accounts payable 279,766 5,159 283,263 Net cash used in operating activities (175,213 ) (311,435 ) (705,411 ) Cash flows from investing activities Purchases of equipment (244 ) (27,825 ) (36,442 ) Deferred costs of developing patents (7,155 ) (43,390 ) (75,545 ) Net cash used in investing activities (7,399 ) (71,215 ) (111,987 ) Cash flows from financing activities Issuance of common stock 153,285 404,725 864,987 Repayments of note payable - (14,000 ) (45,000 ) Net cash provided by financing activities 153,285 390,725 819,987 Net (decrease) increase in cash and cash equivalents (29,327 ) 8,075 2,589 Cash and cash equivalents at beginning of period 31,916 - - Cash and cash equivalents at end of period $ 2,589 $ 8,075 $ 2,589 See accompanying notes. 5 GREEN ENERGY LIVE, INC. (A DEVELOPMENT STAGE ENTITY) NOTES TO INTERIM FINANCIAL STATEMENTS (Unaudited) 1.BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Green Energy Live, Inc. (the “Company”) was incorporated on January17, 2007 under the laws of the State of Nevada.The Company is currently in the process of developing a strategic plan, raising equity capital and seeking acquisition candidates to accomplish its growth strategies.The Company intends to conduct business in the emerging waste/biomass-to-ethanol industry.The Company intends to convert corn and biomass wastes that are currently being land-filled into ethanol and other valuable co-products using proprietary patented gasification and conversion technology.Effective September 10, 2008, the Company received its trading symbol, GELV. The accompanying interim unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six and nine month periods ended September30, 2008 are not necessarily indicative of the results that may be expected for the year ending December31, 2008.For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report for the period ended December31, 2007.Certain items in the statements of operations were reclassified to be consistent with the classifications used in the September 30, 2008 financial statements.The reclassifications have no effect on income or shareholder equity. Going Concern The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and to allow it to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. If the Company is unable to obtain adequate capital, it could be forced to cease development of operations. The ability of the Company to continue as a going concern is also dependent upon its ability to successfully accomplish its plans to generate revenue from business conducted by developing and commercializing energy conversion technology. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amount and classifications or liabilities or other adjustments that might be necessary should the Company be unable to continue as a going concern. Development-Stage Company The Company is considered a development-stage company, with limited operating revenues during the periods presented, as defined by Statement of Financial Accounting Standards ("SFAS") No. 7, which requires companies to cumulatively report their operations, shareholders deficit and cash flows since inception through the date that revenues are generated from management's intended operations, among other things. Management has defined inception as January 17, 2007. Since inception, the Company has incurred an operating loss of $1,165,862.The Company's working capital has been generated through the sales of common stock. Management has provided cumulative financial data since January 17, 2007, "Inception", in the financial statements, as a means to provide readers of the Company's financial information to make informed investment decisions. Effect of Newly Issued Accounting Standards In February 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 159, The Fair Value Option for Financial Assets and Liabilities. Adoption of this statement was required as of January 1, 2008.This statement allows, but does not require, companies to record certain assets and liabilities at their fair value. The fair value determination is made at the instrument level, so similar assets or liabilities could be partially accounted for using the historical cost method, while other similar assets or liabilities are accounted for using the fair value method.
